AMENDMENT NO. 2 TO THE

SUPERIOR ENERGY SERVICES, INC.

1999 STOCK INCENTIVE PLAN

 

 

WHEREAS, the Board of Directors of Superior Energy Services, Inc. (the
"Company") desires to amend the Superior Energy Services, Inc. 1999 Stock
Incentive Plan (the "Plan") to comply with the New York Stock Exchange
requirements applicable to shareholder approval of equity compensation plans
that contain terms of more than ten years;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

I.

 

Section 4.1(G) of the Plan is hereby deleted effective as of December 7, 2004.

 

 

Adopted by the Board of Directors dated as of December 7, 2004.

 

 

 

 

 
/s/ Terence E. Hall
   

Terence E. Hall

   

Chairman of the Board

 